FORM OF TRADEMARK LICENSE AGREEMENT This Trademark License Agreement (this “Agreement”) is entered into as of , 2010, by and between Vishay Intertechnology, Inc., a corporation organized under the laws of the State of Delaware (“Vishay”) and Vishay Precision Group, Inc., a corporation organized under the laws of the State of Delaware (“VPG”). RECITALS WHEREAS, Vishay owns all right, title and interest in and to the name and mark VISHAY, used alone or in connections with other terms; WHEREAS, VPG desires to use the Licensed Marks (as hereinafter defined) on and in connection with the design, development, manufacture, marketing, provision and performance of the VPG Products and Services (as hereinafter defined); WHEREAS, Vishay is willing to grant to VPG, and VPG is willing to accept, the right to use the Licensed Marks in accordance with and subject to the terms of this Agreement. NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements, representations and warranties contained herein, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree, intending to be legally bound, as follows: LICENSE OF RIGHTS Section 1.1 Rights Licensed. Subject to the terms of this Agreement, Vishay hereby grants to VPG, and VPG hereby accepts, a limited, exclusive, royalty-free right and license, to use, directly or indirectly through subcontractors, the marks listed on Schedule A (the “Licensed Marks”) incorporating the VISHAY name in connection with the design, development, manufacture, marketing, provision and performance of products and services of VPG, including, without limitation, those listed on Schedule B (the “VPG Products” and the “VPG Services” and, together the “VPG Products and Services”). Section 1.2 Term and Territory. The license shall be in perpetuity so long as this Agreement has not been terminated by its terms (the “Term”) and shall apply throughout the world (the “Territory”). Section 1.3 VPG Corporate Name. During the Term and for 24 months thereafter, VPG shall be permitted to use the corporate name “Vishay Precision Group, Inc.” in association with its business. In the event the Term terminates, VPG agrees that within 24 months thereafter, VPG will change its corporate name so as not to include the name VISHAY. For the avoidance of doubt, this Agreement shall not restrict VPG from using the acronym “VPG” in its corporate name or in any mark or logo so long as such mark or logo does not contain the name VISHAY (except as otherwise permitted pursuant hereto). 1 Section 1.4 Document and Part Numbers. Except as provided in this Section, VPG shall not use document numbers in the range of 10,000 to 99,000 on data sheets, package drawings, instructions or other materials posted to the internet if a Licensed Mark appears anywhere in the materials and/or such materials would be accessible through an internet search using the Licensed Marks as search terms (“Internet Accessible
